DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/460,765, 16/864,858, 16/862,638, 16/863,679, 16/460,779, 16/844,914, 16/864,294, 16/862,866, 16/864,384, 16/901,527, 17/014,061, 16/901,522, 17/014,089, 17/014,034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on 8/4/2022 overcomes the double patenting rejections as set forth in the Final Office Action mailed 6/7/2022.
	The invention is drawn to a rechargeable lithium battery comprising, among other things, a positive active material layer comprising a first positive active material comprising a composite oxide of at least one of cobalt, manganese, nickel and a combination thereof and lithium and a second positive active material comprising LiaFe1-x1Mx1PO4, and wherein the negative electrode functional layer comprises flake-shaped polyethylene particles having an aspect ratio of 1.1 to 4.5 and do not include spherical polyethylene particles.
	The closest prior art includes Morita et al. (US 2014/0322600 A1) which discloses first and second positive active materials ([0076]-[0079]; second active material has general formula LiMAO4 where M is selected from Fe, Co, Ni, Mn and A is selected from P, Si, S, V [0079]).  However, Morita does not teach or suggest flake-shaped polyethylene particles.
	The prior art further includes Ueda (JP 2018-106879A) which discloses a negative electrode with an insulating layer including polyethylene particles having an aspect ratio of about 1.0 to 2.0 (Abstract, [0026]-[0027]).  However, Ueda generally teaches spherical or spheroidal-shaped polyethylene particles and does not teach or suggest flake-shaped polyethylene particles having the claimed aspect ratio range.
	Further, none of the prior art teach or suggest the claimed negative electrode functional layer in combination with the positive active material comprising a mixture of the claimed first and second positive active materials.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/9/2022